Citation Nr: 1118854	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-00 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran had active service from July 1954 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The issue of entitlement to service connection for bilateral hearing loss is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current tinnitus is related to his military service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The duty to notify and assist has been met to the extent necessary to grant the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding his claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service Connection for Tinnitus

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

The Veteran contends that he has had trouble with ringing in his ears since he was exposed to loud noise from an aircraft engine backfire or explosion during service in the Philippines in the 1950s.

He has submitted statements from his wife, who has known him since before he went in the service.  She indicated that the Veteran had complained of ringing in his ears after his service in the Philippines and had mentioned the ringing in letters sent to her during his period of service (and which she no longer has).

The service separation examination does not contain any reference to tinnitus.  The record indicates that the Veteran obtained hearing aids in 1985.  A statement dated in April 2006 from the owner of the hearing aid business indicated that the Veteran had reported ringing in his ears at the time he was evaluated for hearing aids in 1985.

On VA examination in June 2006, the Veteran reported hearing multiple airplane engine backfires during service that resulted in ruptured eardrums and ringing in his ears.  Examination showed scarring of the tympanic membranes, with no perforation visualized.  The examiner stated that the most likely etiology of the Veteran's tinnitus was cochlear damage, and that the etiology of cochlear damage may be the incident reported by the Veteran or not.  "The tinnitus, by his history and his wife's back-up letter, may be due to aircraft engine backfiring, but this is...speculative."

Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  

The Veteran has provided sworn testimony (at an RO hearing dated in March 2006) that his tinnitus has been present since service.  The Veteran is competent to testify as to the subjective symptoms he has experienced, such as tinnitus, to include the time of onset of such symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds his testimony credible.  His wife has provided statements to the effect that the Veteran has consistently reported ringing in his ears since service.  There is independent evidence to the effect that tinnitus has been present at least since 1985.  The recent VA examiner opined that the Veteran's current tinnitus "may be" due to his period of service.  Therefore, since all doubt must be resolved in favor of the Veteran, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran contends that he has bilateral hearing loss as a result of his service.  The rebuilt claims folder provided to the Board does not contain a copy of the VA examinations of the Veteran conducted at the Walla Walla VAMC on June 24, 2005 (as noted on the December 2005 statement of the case), and August 3, 2005 (as noted on the July 2006 supplemental statement of the case).  Copies of these examination reports were part of the evidentiary record considered by the RO and they must be considered by the Board prior to a decision on the claim for service connection for bilateral hearing loss.

Additionally, the Board notes that on the June 2006 VA examination report of record, the examiner stated that she would "recommend a thorough ABR and otoacoustic emission evaluation on this veteran."  There is no indication that such additional testing was conducted.  On remand, once the 2005 VA examination reports have been associated with the claims folder, a VA audiologist should review the complete record and address whether additional testing is needed in order to provide an opinion as to the likely etiology of the Veteran's current bilateral hearing loss.  If the 2005 examinations are not obtained, the Veteran should be afforded an appropriate examination to obtain the requested opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder copies of the VA examinations of the Veteran conducted at the Walla Walla VAMC on June 24, 2005 and August 3, 2005.

2.  Following the above, forward the claims folder to a VA audiologist and request that the audiologist review the complete record and address whether the additional testing referred to by the June 2006 VA examiner is needed in order to provide an opinion as to the likely etiology of the Veteran's current bilateral hearing loss.  

If it is determined that such testing is necessary, it should be requested.  

If reports of the 2005 VA examinations cannot be located, the Veteran should be afforded a new VA audiological examination to determine the current nature and likely etiology of his hearing loss.  All indicated studies should be performed, and the claims folder must be made available to the examiner for review prior to the examination.

Following the completion of any requested testing if ordered or any testing conducted as part of a new examination, the reviewing audiologist should respond to the following question:

Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any currently demonstrated hearing loss is causally related to the Veteran's active duty service, to include noise exposure?

A rationale for all opinions expressed should be provided.

3.  After the development requested above has been completed to the extent possible, readjudicate the appellant's claim.  If the benefit sought continues to be denied, issue an SSOC to the Veteran and his representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


